Title: From Benjamin Franklin to Samuel Johnson, 22 November 1750
From: Franklin, Benjamin
To: Johnson, Samuel


Dear Sir
Philada. Nov. 22. 1750
You are very obliging in your Compliments on my Sketch of the English School; But I find ’tis deficient in the main Thing; like the Man’s excellent Race-Horse that had every good Quality, Courage excepted. I approve exceedingly of the Additions you propose, and guess you could if you would make an equal Amputation as much to its Advantage: But you are too humane and tender a Critic, thinking it does not hurt a Man so much, to fill him as to pare him. I have no other Copy but that I sent you, yet you need not be at the Trouble of writing it: If you please to annex a Piece of Paper with the Alterations you propose, and send it me, I will return you a compleat Copy of the whole. I have not time to add, but that I am, with great Respect Dear Sir Your most obliged humble Servant
B Franklin
P.S. Our Physicians have had great Success here formerly in Inoculation; but this Time 3 inoculated Persons died of the Distemper, which has something discouraged the Practice. The Pock we now have is not reckon’d to be of the most favourable kind.
I shall have immediate Occasion for the Sketch; please to send the Noetica after it as soon as you can.
 Addressed: To  The Revd.  Dr Saml. Johnson  at Stratford Connecticut  Free  B Franklin
